Citation Nr: 1341723	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  09-31 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1957 to February 1960.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the case was subsequently returned to the VA RO in Atlanta, Georgia.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in August 2013.  A transcript of that hearing has been associated with the claims file.   

The Board has reviewed the Veteran's physical claims file and the Virtual VA electronic claims file.  

REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.  Specifically, the Veteran asserts that he injured his back and knees while in active service and that he has continued to experience low back and knee pain since that time.  Additionally, the Veteran asserts that his low back pain has caused his bilateral knee pain to worsen. 

The Veteran is competent to report when he first experienced symptoms of low back pain and bilateral knee pain and that the symptoms have continued since their onset.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). Moreover, the Board finds the Veteran to be credible in that assertion.   
Review of the service treatment records (STRs) shows that, in August 1959, the Veteran reported to medical with complaints of injuring his back while on duty.  The Veteran was hospitalized for treatment of intermittent and severe back pain.  After several days in the hospital, the Veteran was discharged to return to duty.  In December 1959, the Veteran was afforded a separation examination, at which time he reported that he occasionally experienced back pain that was related to the prior in service injury.  

At the August 2013 hearing, the Veteran reported that he received treatment, to include pain management, for both back and knee pain at the local VA Medical Center.  

In light of the Veteran's injury during active service, his reports that he has experienced low back pain and bilateral knee pain since service, and his report that he has received treatment for such since service, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present low back and knee disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, as noted, the Veteran has reported receiving treatment for his low back and bilateral knee pain at the Atlanta VA Medical Center.  There are no records of such treatment in the claims file.  Attempts to obtain these records must be made before a decision is rendered in this case.  

Finally, the Board notes that further development is in order to comply with the notice requirements of 38 U.S.C.A. § 5103 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his representative with notice of how to substantiate a claim for secondary service connection in compliance with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), to include notice with respect to 38 C.F.R. § 3.310(a) and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

2. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files, to specifically include records of back and knee treatment at the VA Medical Center in Atlanta, Georgia.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

3. Then, the Veteran should be scheduled for a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present low back disability.  The Veteran's claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  Any indicated studies should also be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether there is a 50 percent or better probability that any low back disability is etiologically related to the Veteran's active service, to include the documented August 1959 back injury sustained therein.  

The supporting rationale for all opinions expressed must be provided.  

4. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present bilateral knee disability.  The Veteran's claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  Any indicated studies should also be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether there is a 50 percent or better probability that any knee (right and/or left) disability is etiologically related to the Veteran's active service, to include the documented August 1959 back injury sustained therein, or was caused or chronically worsened by his low back disability.  

The supporting rationale for all opinions expressed must be provided.

5. Ensure that all VA examination reports and medical opinions provided comport with this remand and conduct any other development it determines to be warranted.  

6. Then, readjudicate the claims on appeal, as are listed on the title page of this remand.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.
No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


